Starnes, J.
concurring.
The difficulty in giving effect to the Act of 1839, authorizing one of several parties against whom a verdict has been rendered, to appeal alone, arises out of the fact, that that Act docs not go far enough in its provisions to avoid the obstacles, which, without further explanation, present themselves in the way of carrying those provisions into effect. Still, it is the law; and to my mind, it authorizes one of several defendants, against whom a verdict has been rendered, and who does not wish to appeal, to avoid further litigation, and to rest satisfied vrith and submit to the verdict, notwithstanding an appeal by his co-defendant, in such explicit *627terms as to amount to a clear legislative direction to this effect, whatever else may be obscure, and whatever may be the inconvenience arising from such a state of things, in the event of certain contingences afterwards happening, in the progress of the causo against the party appealing.
The provision, that “the whole record shall be taken up,” does not affect this view of the matter; for this provision would have been proper, though it were intended to provide that the case should exist only as to the party appealing.
Neither is the restriction of damages to the party appealing conclusive on the subject. As has been so well suggested by my brother Lumpkin, such supererogatory provisions, inserted for purposes of abundant caution, abound in our legislation ; and, it may be added, indeed, in the legislation of all civilized countries.
The effort to show an analogy between the situation of the parties to such a proceeding, and to a proceeding upon a writ of error, at Common Law, is not satisfactory; because, though it serves to show what the law might be without the Statute, it does not show what the law is with the Statute. On the contrary, as it appears to me, the Statute places the party not appealing, from the moment the appeal is entered by the party appealing, precisely in the category of one of several parties .to a writ of error, who withdraws after the case is carried up to the Court of Error.
So, too, as I construe the Act of 1839, the analogy must fail, which is derived from the position of a co-defendant, in an action upon a joint contract at Common Law, against whom judgment has gone by default.
It is true, that at Common Law, a verdict and judgment in favor of the other defendant would relieve the defaulting party; (because judgment could not be given against one joint contractor without the other;) and therefore, it is always to his interest to testify in favor of the defendant litigating. But our legislation has changed this rule, certainly so far as it may apply to the case of a defendant not appealing ; and *628therefore, such a party need not be interested to testify in favor of the defendant continuing litigation.
I admit, as I have said, that some of the intrinsic difficulties which have been suggested by my brother, dissenting from the judgment of the Court in this case, do exist; but they arise from the action of the Legislature, and to the attention of that body we should commend them.
If any thing which I have here expressed conflicts with the opinion of the Court, in a case decided at the last term of this Court, held in Milledgeville, I desire to say, that I gave my consent to that judgment very reluctantly; that I have continued to doubt its correctness; and I fear that the hardships of that particular case influenced the Court in its judgment then delivered.
We all agree, I believe, in the opinion, that the mere fact that Wooten is a party to the record, does not disqualify him as a witness; and therefore, I shall say nothing on that subject, as the reasons for our opinion, on this point, are fully .stated by my brother Lumpkin.